—In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), entered June 2, 1999, as granted that branch of the plaintiffs motion which was to preclude him from offering evidence on the financial issues to be litigated at trial based upon his failure to provide discovery, and denied that branch of his cross motion which was for downward modification of his pendente lite support and maintenance obligations.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting that branch of the plaintiffs motion which was to preclude the defendant from offering evidence on the financial issues to be litigated at trial based upon his failure to provide discovery (see, CPLR 3126; Fucci v Fucci, 166 AD2d 551; Hubbard v Hubbard, 113 Misc 2d 763).
Furthermore, the defendant failed to demonstrate a substantial change in circumstances to warrant downward modification of his pendente lite support and maintenance obligations (see, Domestic Relations Law § 236 [B] [9] [b]; Rosen v Rosen, 193 AD2d 661). Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.